 



EXHIBIT 10.1
ARKANSAS BEST CORPORATION
SUPPLEMENTAL BENEFIT PLAN
Amended and Restated Effective as of January 1, 2005





--------------------------------------------------------------------------------



 



ARKANSAS BEST CORPORATION
SUPPLEMENTAL BENEFIT PLAN
TABLE OF CONTENTS

                                              Page Article I. Establishment and
Purpose     1         1.1     Establishment     1         1.2     Purpose     1
  Article II. Definitions and Construction     1         2.1     Definitions.  
  1  
 
          (a)   “Act”     1  
 
          (b)   “Administrator”     1  
 
          (c)   “Alternative Earnings Rate”     1  
 
          (d)   “Basic Benefit”     2  
 
          (e)   “Benefit”     2  
 
          (f)   “Beneficiary”     2  
 
          (g)   “Board of Directors”     2  
 
          (h)   “Business Day”     2  
 
          (i)
(j)   “Category I Participant”
“Category II Participant”     2
2  
 
          (k)   “Change in Control”     2  
 
          (l)   “Code”     3  
 
          (m)   “Company”     4  
 
          (n)   “Current Qualified Plan”     4  
 
          (o)   “Deferral Account”     4  
 
          (p)   “Deferral Election”     4  
 
          (q)   “Deferred Benefit”     4  
 
          (r)   “Deferred Participant”     4  
 
          (s)   “Deferred Payment(s)”     4  
 
          (t)   “Deferred Payment Date”     4  
 
          (u)   “Disability”     4  
 
          (v)   “Earnings”     4  
 
          (w)   “Election Form”     4  
 
          (x)   “Eligible Deferral Participant”     5  
 
          (y)   “Final Election Date”     5  
 
          (z)   “Installment Payment”     5  
 
          (aa)   “Investment Election”     5  
 
          (bb)   “Lump Sum”     5  
 
          (cc)   “Money Market Fund”     5  
 
          (dd)   “Participant”     5  
 
          (ee)   “Plan”     5  
 
          (ff)   “Plan Year”     5  
 
          (gg)   “Post-2004 Deferrals”     5  
 
          (hh)   “Pre-2005 Deferrals”     6  
 
          (ii)   “Qualified Plan”     6  

i



--------------------------------------------------------------------------------



 



                                              Page
 
          (jj)   “Rules of General Application”     6  
 
          (kk)   “Separates” or “Separation”     6  
 
          (ll)   “Special Restored Compensation”     6  
 
          (mm)   “Specified Employee”     6  
 
          (nn)   “Statutory Limitations”     6  
 
          (oo)   “Third-Party Recordkeeper”     6  
 
          (pp)   “VSP”     6         2.2     Gender and Number     6         2.3
    Severability     7         2.4     Applicable Law     7         2.5     Plan
Not an Employment Contract     7   Article III. Participation     7         3.1
    Participation     7   Article IV. Benefit and Payment     7         4.1    
Benefit     7         4.2     Payment     9         4.3     Funding     9      
  4.4     Tax Withholding     9         4.5     Benefits are Not Compensation  
  9         4.6     Nontransferability     10   Article V. Deferrals And
Investments     10         5.1     Elections     10         5.2    
Establishment of Deferral Account     10         5.3     Earnings Added to
Deferral Accounts     10         5.4     Investment Direction     10         5.5
    No Guaranty of Deferral     11         5.6     Statements     11  
Article VI. Distributions to Deferred Participants     11         6.1     Form
of Deferred Payments     11         6.2     Installment Payments     12        
6.3     Change in Control     12         6.4     Hardship Distribution     12  
      6.5     Accelerated Withdrawal     13   Article VII. Administration     13
        7.1     Administration     13         7.2     Finality of Determination
    13         7.3     Expenses     13         7.4     Indemnification and
Exculpation     13   Article VIII. Merger, Amendment, and Termination     14    
    8.1     Merger, Consolidation     14         8.2     Claims Procedure     14
        8.3     Securities Laws     15         8.4     Amendment and Termination
    15  

ii



--------------------------------------------------------------------------------



 



ARKANSAS BEST CORPORATION
SUPPLEMENTAL BENEFIT PLAN
AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005
Article I. Establishment and Purpose
     1.1 Establishment. Arkansas Best Corporation established the Arkansas Best
Corporation Supplemental Benefit Plan (the “Plan”) effective as of January 1,
1988 (the “Effective Date”), and hereby amends and restates it (except as
otherwise herein provided) as of January 1, 2005.
     1.2 Purpose. The purpose of this Plan is to provide (i) a restoration of
benefits of Category I Participants which were lost under the Qualified Plan
(x) because of amendments which were adopted, and Statutory Limitations imposed,
subsequent to 1985, and (y) by reason of voluntary contributions to the VSP; and
(ii) a restoration of benefits of Category II Participants which were lost under
the Current Qualified Plan solely by reason of voluntary contributions to the
VSP.
          The purpose of this amendment and restatement of the Plan is to comply
with the provisions of the American Jobs Creation Act of 2004 (the “Act”) in
order to avoid immediate taxation of amounts deferred hereunder, and the Plan
will be interpreted accordingly. With respect to Pre-2005 Deferrals, the Plan
shall be interpreted so as to avoid having such Pre-2005 Deferrals subject to
the Act.
          Notwithstanding anything herein to the contrary, (i) the Plan shall be
closed to new Participants from and after December 16, 2005; (ii) benefits
payable to existing Category II Participants shall only take into account
amounts deferred under the VSP (as defined below) on or before December 31,
2006; and (iii) the Benefits payable hereunder shall be subject to the maximum
caps set forth in Exhibit B hereto.
Article II. Definitions and Construction
     2.1 Definitions. Whenever used in the Plan, the following terms shall have
the meanings set forth below unless the context otherwise requires, and when the
defined meaning is intended, the term is capitalized.
     (a) “Act” shall mean the American Jobs Creation Act of 2004, as it may be
amended, and any guidance issued thereunder by the Internal Revenue Service and
the Department of the Treasury.
     (b) “Administrator” shall mean the Company, or a person(s) appointed by the
Company, and without limitation the Administrator shall be primarily responsible
for the administration of the Deferral Accounts and matters relating thereto.
     (c) “Alternative Earnings Rate” shall mean the Earnings of the Money Market
Fund for the period of reference.

1



--------------------------------------------------------------------------------



 



     (d) “Basic Benefit” shall mean the amount determined under Section 4.1 at
the time of reference.
     (e) “Benefit” shall mean the Basic Benefit and the Deferred Benefit,
collectively; provided, further, that where it is necessary or appropriate to
distinguish between those two classes of Benefits, reference shall be made to
the specific class. However, notwithstanding anything to the contrary herein, a
Participant’s combined Basic Benefit and Deferred Benefit shall in no event ever
exceed the maximum Benefit for such Participant’s employment classification as
specified in Exhibit B hereto.
     (f) “Beneficiary” means the person or persons designated by the Participant
pursuant to Section 4.2 hereof; provided, further, and without limitation, that
references herein to Participant shall be deemed to be references to Beneficiary
after the death of the Participant and before all Benefits are paid to the
Beneficiary, except that the Beneficiary shall have no right to deferral, and
instead will receive a lump sum distribution of all Benefits hereunder within a
reasonable time subsequent to the death of the Participant.
     (g) “Board of Directors” means the board of directors of the Company.
     (h) “Business Day” shall mean a day on which the New York Stock Exchange is
operating.
     (i) “Category I Participant” shall mean each employee of the Company who is
listed on Exhibit A. Notwithstanding anything herein to the contrary, only those
individuals who were Category I Participants as of December 16, 2005 shall be
eligible to participate in the Plan as a Category I Participant.
     (j) “Category II Participant” shall mean each employee of the Company who
is eligible to participate in the VSP, but who is not a Category I Participant;
provided, further, that if a Category II Participant becomes a Category I
Participant on or before December 16, 2005, his Benefits hereunder shall be
calculated as though he had been a Category I Participant from his most recent
date of hire by the Company. However, any benefits earned by a Category II
Participant prior to such Category II Participant’s conversion to a Category I
Participant shall remain 100% vested and will not be subject to the vesting
schedule described in Section 4.1(c) of the Plan. Notwithstanding anything
herein to the contrary, only those individuals who were Category II Participants
as of December 16, 2005 shall be eligible to participate in this Plan as a
Category II Participant.
     (k) “Change in Control” shall mean the earliest date on which any of the
following events shall occur:
     (i) there shall be consummated any consolidation or merger of the Company
in which the Company is not the continuing or surviving corporation or pursuant
to which the Company’s common stock would be converted into cash, securities, or
other property, or any lease, exchange or other transfer (excluding transfer by
way of pledge or hypothecation), in one transaction or a series of related
transactions, of all, or substantially all, of the assets of the Company, other

2



--------------------------------------------------------------------------------



 



than any such consolidation, merger, lease, exchange or transfer in which the
Company, or any of its affiliates, or the holders of the Company’s common stock
immediately prior to any such actions have at least a fifty-one percent (51%)
ownership of the surviving corporation after the consolidation or merger of the
entity to which such assets are transferred, leased, exchanged or otherwise
transferred.
     (ii) the shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company.
     (iii) any “person” (as such is defined in Section 3(a)(9) or
Section 13(d)(3) under the Securities Exchange Act of 1934 [the “1934 Act”]) or
any “group” (as such term is used in Rule 13d-5 promulgated under the 1934 Act)
other than the Company or any successor of the Company or any subsidiary of the
Company or any employee benefit plan of the Company or any subsidiary (including
such plan’s trustee), becomes a beneficial owner for purposes of Rule 13d-3
promulgated under the 1934 Act, directly or indirectly, of securities of the
Company represented thirty-five percent (35%) or more of the Company’s then
outstanding securities having the right to vote in the election of directors.
     (iv) if at any time the Continuing Directors then serving on the Board of
Directors cease for any reason to constitute at least a majority thereof.
“Continuing Director” shall mean a Director of the Company who either (A) is a
Director of the Company on the date hereof, or (B) whose initial appointment or
initial nomination for election or election by the Company’s shareholders was
approved by a majority of the Continuing Directors (including any successors
elected pursuant to this Subsection (iv)) then on the Company Board of
Directors.
     (v) any person or group (as defined in Subsection (iii) above) commences a
tender offer or exchange offer for all or less than all of the share of the
Company’s issued and outstanding common stock that would result in, upon the
consummation of such offer, the person or group, together with all of its or
their affiliates, beneficially owning 25% or more of the Company’s common stock,
and which offer does not include a binding written commitment by the offeror to
purchase any             shares that are not tendered or exchanged for the same
cash consideration (or in the event of any exchange offer, the cash equivalent
of the fair market value of the securities or their property offered in the
exchange, as determined by the Company’s Board of Directors in its sole
discretion) within 90 days following the consummation of the tender or exchange
offer; provided, however, that if the tender offer or exchange offer that would
have otherwise resulted in a Change in Control is canceled, terminated withdrawn
or otherwise not consummated, such offer shall be deemed never to have been made
and no Change in Control shall be deemed to have occurred.
     (l) “Code” shall mean the Internal Revenue Code of 1986, as amended.

3



--------------------------------------------------------------------------------



 



     (m) “Company” means Arkansas Best Corporation
     (n) “Current Qualified Plan” shall mean the Qualified Plan as amended
and/or restated, and in effect, at each date of reference.
     (o) “Deferral Account” shall mean the account to which each Eligible
Deferral Participant’s Basic Benefit is added as a result of such Eligible
Deferral Participant’s Deferral Election.
     (p) “Deferral Election” shall mean the Election Form filed by an Eligible
Deferral Participant to defer the payment of some or all of his Basic Benefit to
a specified Deferred Payment Date(s).
     (q) “Deferred Benefit” shall mean the amount added to a Deferred
Participant’s Deferral Account at each time of reference.
     (r) “Deferred Participant” shall mean an Eligible Deferral Participant who
has filed a timely Deferral Election form, and has not been paid all of his
Deferred Benefit at the time of reference; provided, further, without
limitation, that a Deferred Participant shall also be either a Category I
Participant or a Category II Participant.
     (s) “Deferred Payment(s)” shall mean payment(s) of a Deferred Participant’s
Deferred Benefit in the form selected by the Deferred Participant.
     (t) “Deferred Payment Date” shall mean, with respect to each Deferred
Participant, the date as of which his Deferred Payment of reference is made.
     (u) “Disability” shall, with respect to Post-2004 Deferrals, be deemed to
occur if (a) the Administrator determines that the Participant is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months, or (b) the Participant is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering the employees of the Company.
     (v) “Earnings” shall mean the amounts notationally added or deducted from a
Deferred Participant’s Deferral Account (including, without limitation,
unrealized appreciation or depreciation) based on his Measurement Preferences as
determined by the Administrator under Rules of General Application.
     (w) “Election Form” shall mean, collectively, a Deferral Election form, and
an Investment Election form; provided, further, that where it is necessary or
appropriate to distinguish between those two types of forms, reference shall be
made to the specific form.

4



--------------------------------------------------------------------------------



 



     (x) “Eligible Deferral Participant” shall mean each Participant (i) who
Separates after age 55 and who, at such date of Separation, has completed 10 or
more “Years of Vesting Service” as defined in the Qualified Plan, (ii) whose
Separation is not by reason of death, and (iii) whose Basic Benefit exceeds
$5,000.
     (y) “Final Election Date” shall mean, subject to Section 5.1, (i) in the
case of the deferral of an Eligible Deferral Participant’s Basic Benefit, the
later of (x) January 15, 2000, and (y) the 365th day prior to such Eligible
Deferral Participant’s date of Separation; provided, further, that where a
Participant suffers an involuntary Separation, as determined by the
Administrator in its sole discretion, the final filing date shall be the date
described in (y) above if a Deferral Election form is filed on that date, and
otherwise shall be the first date thereafter (but prior to Separation) on which
a Deferral Election form is filed, and (ii) in the case of a Deferred
Participant with respect to any Deferred Payment(s), the 365th day prior to the
Deferred Payment Date of such Deferred Payment(s), in either case, provided that
payments do not commence prior to 12 months after the date the Deferral Election
form is filed.
     (z) “Installment Payment” shall mean an annual distribution, in cash, of a
Deferred Participant’s Deferred Benefit over a period of years as provided for
in Sections 6.1 and 6.2.
     (aa) “Investment Election” shall mean the Election Form filed by a Deferred
Participant on which he selects his or her Measurement Preferences, as described
in Section 5.4.
     (bb) “Lump Sum” shall mean a single distribution, in cash, of a
Participant’s Basic Benefit, or Deferred Benefit, or both.
     (cc) “Money Market Fund” shall mean the fund which is a Measurement
Preference, which is composed primarily of debt instruments, and which the
Administrator determines to have the least risk to principal of all of the
Measurement Preferences.
     (dd) “Participant” means, individually and collectively, a Category I
Participant and a Category II Participant; provided, further, that where it is
necessary or appropriate to distinguish between those two classes of
Participant, reference shall be made to the specific class.
     (ee) “Plan” means this Arkansas Best Corporation Supplemental Benefit Plan,
as amended from time to time.
     (ff) “Plan Year” means the 12-month period beginning January 1 and ending
December 31.
     (gg) “Post-2004 Deferrals” shall mean that portion of each Participant’s
Basic Benefit that is not Pre-2005 Deferrals, including any such amounts that
are deferred under Article V of the Plan and any Earnings thereon.

5



--------------------------------------------------------------------------------



 



     (hh) “Pre-2005 Deferrals” shall mean that portion of each Participant’s
Basic Benefit that was both “earned and vested” (within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)) as
of December 31, 2004 (calculated in accordance with Section 409A of the Code and
any Treasury Regulations promulgated thereunder), including any such amounts
that are deferred under Article V of the Plan and any Earnings thereon.
     (ii) “Qualified Plan” means the Arkansas Best Corporation Retirement Plan
(a/k/a Arkansas Best Corporation Pension Plan) as amended and restated effective
January 1, 1985, and as amended from time to time to the extent such amendments
increase benefits.
     (jj) “Rules of General Application” shall mean those rules promulgated by
the Administrator, in its sole discretion, from time to time with respect to the
matter of reference, but which will be applied in a similar manner to
Participants similarly situated.
     (kk) “Separates” or “Separation” or similar shall mean a Participant’s
termination of employment with the Company or any affiliate of the Company for
any reason (including death or disability); provided that, with respect to
Post-2004 Deferrals, such terms shall have such meaning as provided under the
Act.
     (ll) “Special Restored Compensation” shall mean, the amount, if any, of the
compensation of a Category II Participant (i) which is deferred in accordance
with the terms of the VSP on or before December 31, 2006, and (ii) which, if not
for such deferral, would have increased such Category II Participant’s Average
Monthly Compensation as defined in the Current Qualified Plan at the time of
reference. Compensation deferred in accordance with the VSP on or after
January 1, 2007 shall not be taken into account in determining a Category II
Participant’s Benefit.
     (mm) “Specified Employee” shall mean a “specified employee” of the Company
as defined in the Act.
     (nn) “Statutory Limitations” shall mean (i) the coverage and benefit
requirements the Qualified Plan must satisfy in order to comply with the
nondiscrimination requirements of the Code, and (ii) the compensation and
benefits limitations which are imposed on the Qualified Plan under
Section 401(a)(17) and Section 415 of the Code, and the regulations promulgated
thereunder.
     (oo) “Third-Party Recordkeeper” shall mean the person or entity selected by
the Administrator to maintain the records necessary to the administration of the
Investment Elections.
     (pp) “VSP” shall mean the Arkansas Best Corporation Voluntary Savings Plan,
as now or hereafter in effect.
     2.2 Gender and Number. Except when otherwise indicated by the context, any
masculine terminology when used in the Plan shall also include the feminine
gender and the neuter gender, and the definition of any term in the singular
shall also include the plural.

6



--------------------------------------------------------------------------------



 



     2.3 Severability. In the event any provision of the Plan shall be held
invalid or illegal for any reason, any illegality or invalidity shall not affect
the remaining parts of the Plan, but the Plan shall be construed and enforced as
if the illegal or invalid provision had never been inserted, and the Company
shall have the privilege and opportunity to correct and remedy such questions of
illegality or invalidity by amendment as provided in the Plan.
     2.4 Applicable Law. This Plan shall be governed and construed in accordance
with the laws of the State of Arkansas.
     2.5 Plan Not an Employment Contract. This Plan is not an employment
contract. It does not give to any person the right to be continued in
employment, and all employees remain subject to change of salary, transfer,
change of job, discipline, layoff, discharge, or any other change of employment
status.
Article III. Participation
     3.1 Participation. Participation in this Plan shall be limited to those
persons (i) who are Participants on December 16, 2005.
Article IV. Benefit and Payment
     4.1 Benefit.
     (a) Benefits of Category I Participants. The Basic Benefits payable to a
Category I Participant under this Plan shall be equal to the actuarial
equivalent of the excess, if any, of (i) the benefits which would be payable to
the Category I Participant under the Qualified Plan if the provisions of the
Qualified Plan were administered (x) without regard to the maximum benefit
limitations of Section 415 of the Code, and (y) without regard to the limitation
imposed by Section 401(a)(17)of the Code, over (ii) the benefits which are
actually payable to such person under the Current Qualified Plan, with the
benefits in both (i) and (ii) being computed as of the date the Category I
Participant Separates, but in no event, when combined with the Participant’s
Deferred Benefit, more than the maximum amount specified in Exhibit B hereto for
such Participant’s employment classification. Without limitation, the amount
described in “(i)” shall be determined as if the Qualified Plan’s definition of
Compensation were amended by (iii) deleting all direct or indirect references to
the provisions of Section 401(a)(17) of the Code, (iv) adding thereto a
provision which would cause the Qualified Plan’s definition of Compensation to
include all amounts which a Category I Participant shall contribute to the VSP
as a Compensation Deferral Contribution (as defined in the VSP); and
(v) applying the Qualified Plan’s definition of Compensation so as to reflect
the historical intent and practice of excluding all income which the Company
considered as not subject to FICA tax, including without limitation, the
exclusion of all income from the exercise of stock options and vesting of
restricted stock. Basic Benefits payable under this Plan shall be computed in
accordance with the foregoing and with the objective that, subject to the
maximum Benefit caps specified in Exhibit B hereto, the Category I Participant
should receive under this Plan and the Current Qualified Plan that total amount
which would have been payable to the Category I Participant solely under

7



--------------------------------------------------------------------------------



 



the Qualified Plan had Section 415 and Section 401(a)(17) of the Code not been
applicable thereto, and had he not elected to make Compensation Deferral
Contribution(s) as defined in the VSP; provided, however, that it is not
intended that there be any service or compensation credited under more than one
supplemental benefit plan and no Category I Participant shall receive Basic
Benefits from this Plan with respect to service and compensation to the extent,
as determined by the Administrator in its sole discretion, he receives benefits
with respect thereto under the ABF Freight System, Inc. Supplemental Benefit
Plan or the Data-Tronics Supplemental Benefit Plan.
     (b) Benefit of Category II Participants. The Basic Benefits payable to a
Category II Participant under this Plan shall be equal to the actuarial
equivalent of the excess, if any, of the benefits which would be payable to the
Category II Participant (i) under the Current Qualified Plan, if the Current
Qualified Plan’s definition of Compensation (without limitation, determined by
the application described in Section 4.1 (a)(v)) included the Special Restored
Compensation, if any, of such Category II Participant, over (ii) the benefits
which are actually payable to such Category II Participant under the Current
Qualified Plan, with both benefits being computed as of the date the Category II
Participant Separates, but in no event, when combined with the Participant’s
Deferred Benefit, more than the maximum amount specified in Exhibit B hereto for
such Participant’s employment classification. Basic Benefits of each Category II
Participant payable under this Plan shall be computed in accordance with the
foregoing, and with the objective that, subject to the maximum Benefit caps
specified in Exhibit B hereto, the Category II Participant should receive under
this Plan and the Current Qualified Plan that total amount which would have been
payable to the Category II Participant solely under the Current Qualified Plan
(calculated, without limitation, by recognizing and applying the limitations of
Section 415 and Section 401(a)(17) of the Code) if he had not incurred a
Compensation Deferral Contribution as defined in the VSP on or before
December 31, 2006; provided, however, that it is not intended that there be any
Special Restored Compensation credited under more than one supplemental benefit
plan and no Category II Participant shall receive Basic Benefits from this Plan
to the extent he receives benefits under the ABF Freight System, Inc.
Supplemental Benefit Plan or the Data-Tronics Supplemental Benefit Plan. In
addition, amounts contributed to the VSP on or after January 1, 2007, shall not
be taken into account in determining a Category II Participant’s Basic Benefit.
     (c) Vesting Schedule. Subject to the following provisions of this
subsection, the benefits payable to any Participant who becomes a Category I
Participant after January 22, 2003, shall be subject to the following vesting
schedule:
1.67% vesting for each month of participation as a
Category I Participant in the Plan
The determination of a Participant’s vested benefits shall be calculated on a
monthly basis for a period up to sixty (60) months (with the last month equal to
1.47%), provided such Participant continues to be a Category I Participant in
the Plan. The vesting schedule shall not apply to Category I Participants who
became Category I Participants on or prior to January 22, 2003, such
Participants shall be 100% vested.

8



--------------------------------------------------------------------------------



 



This vesting schedule shall not apply to benefits earned by a Category II
Participant; provided however, that in the event a Category I Participant
becomes a Category II Participant, no further vesting in his or her Category I
benefits shall occur. In the event a Category II Participant becomes a Category
I Participant, all benefits earned while a Category II Participant shall remain
100% vested; however, any benefits earned as a Category I Participant shall be
subject to the vesting schedule described above.
     4.2 Payment. Except as provided with respect to Deferred Participants (see
Sections 6.1 and 6.2), any Basic Benefit payable hereunder shall be paid to a
Participant in the form of a single Lump Sum cash payment within a reasonable
time after his date of Separation; provided, however, that if a Participant is a
Specified Employee and Participant’s Separation did not result from
Participant’s death or Disability, Participant’s Post-2004 Deferrals may not be
distributed until at least 6 months following his date of Separation. Any
Participant shall have the right under this Plan, at any time prior to his
death, to designate a Beneficiary, which may be different than the Beneficiary
named under the Current Qualified Plan, for purposes of receiving Benefits under
this Plan payable after his death, or to revoke or change such Beneficiary
designation. In the event that a Participant wishes to exercise such right, he
shall make his Beneficiary designation, revocation or change in such manner as
the Administrator shall prescribe. Such designation, revocation or change is
only for purposes of the payment of death benefits that may be payable under
this Plan. The designation of a different beneficiary for purposes of this Plan
shall only affect the identity of the person or persons entitled to receive
death benefits under this Plan; it shall not affect the amount of Benefits
payable under this Plan, nor shall it affect the time or the form in which
Benefits are payable hereunder. Moreover, if the Participant does not exercise
his right to designate a different Beneficiary for purposes of this Plan, the
Participant’s Beneficiary under the Qualified Plan shall also be his Beneficiary
under this Plan. Without limiting the generality of the foregoing, upon the
death of a Deferred Participant, his or her Deferred Benefits shall be paid in
accordance with the provisions of this paragraph.
     4.3 Funding. All amounts paid under this Plan shall be paid in cash from
the general assets of the Company or from such funding vehicle, if any, as the
Company shall establish for this purpose; provided, further, that all assets
paid into any such funding vehicle shall be subject to the terms, conditions,
and limitations set forth in the document(s) establishing such funding vehicle
but which, in any event, shall at all times, prior to payment to a Participant,
remain subject to the general creditors of the Company. The benefits restored
hereunder, including any Deferred Benefits, shall be reflected on the accounting
records of the Company. Nothing contained in this Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust or a
fiduciary relationship of any kind between the Company and a Participant or
other person. Notwithstanding anything herein or in any trust agreement to the
contrary, in no even shall (i) assets of the Company or any affiliate be set
aside or reserved (directly or indirectly) in a trust or transferred to such a
trust for purposes of paying deferred amounts and earnings thereon for an
“applicable covered employee” (as defined in Section 409A(b)(3)(D)(1) of the
Code) under the plan during any “restricted period” (as defined in
Section 409A(b)(3)(B) of the Code), or (ii) any assets of the Company, any
affiliate or any trust described in this paragraph become restricted to the
provision of benefits under the Plan in connection with a “restricted period”
(as defined in Section 409A(b)(3)(B) of the Code); in each case, unless
otherwise permitted under Section 409A(b)(3) of the Code without the imposition
of the additional tax set forth in Section 409A(a)(1)(B) of the Code.

9



--------------------------------------------------------------------------------



 



     4.4 Tax Withholding. The Company may withhold or cause to be withheld from
any Benefit payment any federal, state, or local taxes required by law to be
withheld with respect to such payment and such sum as the Company may reasonably
estimate as necessary to cover any taxes for which the Company may be liable and
which may be assessed with regard to such payment.
     4.5 Benefits are Not Compensation. No Benefit accrued or payable hereunder
shall be deemed compensation to the Participant for the purposes of computing
benefits to which such Participant may be entitled under the Qualified Plan, the
Current Qualified Plan, or any other retirement plan or arrangement of the
Company for the benefit of its employees; provided, further, that in the event
of a conflict with this Plan, the terms of each retirement plan or arrangement
shall control.
     4.6 Nontransferability. A Participant shall have no rights by way of
anticipation or otherwise to assign or otherwise dispose of any interest under
this Plan, nor shall rights be assigned or transferred by operation of law other
than by will or the laws of distribution or between spouses or incident to a
divorce within the meaning of Section 1041 of the Code or any successor
provision (provided any such permitted transfer shall remain subject to all
other provisions of this Plan).
Article V. Deferrals And Investments
     5.1 Elections. Each Eligible Deferral Participant may file a Deferral
Election form with the Administrator and become a Deferred Participant, provided
such filing is made prior to his Final Election Date under Section 2(y)(i).
Notwithstanding anything herein to the contrary, with respect to Post-2004
Deferrals, each Participant who desires to defer all or a portion of the
Participant’s Basic Benefit must file an initial Deferral Election form with the
Administrator by December 31, 2007, or, if later, 30 days following the date the
individual first becomes a Participant in the Plan; provided, however, that
(i) an initial Deferral Election filed in the calendar year 2006 may not
(A) defer the distribution of payments that would otherwise be payable in 2006,
or (B) accelerate any payments into calendar year 2006 that would not have
otherwise been made in 2006 and (ii) an initial Deferral Election filed in the
calendar year 2007 may not (A) defer the distribution of payments that would
otherwise be payable in 2007, or (B) accelerate any payments into calendar year
2007 that would not have otherwise been made in 2007. In addition, a Participant
may file subsequent Deferral Election forms prior to the Final Election Date;
provided, however, that with respect to Post-2004 Deferrals, any subsequent
Deferral Election, including any Deferral Election made by a Deferred
Participant with respect to Post-2004 Deferrals, (a) will not be effective until
12 months following the date the new Deferral Election form is filed, (b) must
provide for the delay of the Deferral Payment Date for at least 5 additional
years and (c) must not provide for the accelerated payment of any portion of
such Post-2004 Deferrals.
     5.2 Establishment of Deferral Account. The Administrator shall establish a
Deferral Account for each Deferred Participant, (i) to which shall be added the
deferred portion of such Deferred Participant’s Basic Benefit effective not less
than thirty (30) days after his Separation, (ii) to which shall be added (or
deducted) Earnings, and (iii) from which shall be deducted Deferred Payments.

10



--------------------------------------------------------------------------------



 



     5.3 Earnings Added to Deferral Accounts. Earnings shall be added to each
Deferral Account based on the Deferred Participant’s Measurement Preference as
shall be determined by the Administrator in accordance with Rules of General
Application.
     5.4 Investment Direction. Effective as of each Business Day, in accordance
with Rules of General Application, each Deferred Participant may select
investments (“Measurement Preferences”) from among the different investment
alternatives which are made available by the Administrator. No actual
investments shall be made by Deferred Participants. The Measurement Preferences
are only for the purpose of determining the Company’s payment obligation under
Article VI and such Measurement Preferences do not control any actual
investments made by the Company.
     A Deferred Participant may change his Measurement Preferences as of each
Business Day by filing an Investment Election form with the Administrator who
will review and determine whether such direction shall be forwarded, and if the
Administrator elects to follow such direction, he shall notify the Third Party
Recordkeeper. If a Deferred Participant has not filed an Investment Election
form with respect to some or all of the amount in his Deferral Account, he will
be deemed to have elected for such amount to be invested in the Money Market
Fund until the first Business Day with respect to which he has designated an
investment of such amount by filing an Investment Election form.
     Notwithstanding the forgoing, the Administrator shall have the power to
reject some or all of the selections of Measurement Preferences selected by any
one or more Deferred Participants by advising the affected Deferred
Participant(s) in writing of such rejection within five (5) days of receiving an
Investment Election form selecting or changing a Deferred Participant’s
Measurement Preferences. If the Administrator rejects as election,
notwithstanding any provision hereof to the contrary, the portion of such
Deferral Account(s) subject to such rejection shall be credited with the
Alternative Earnings Rate until a Measurement Preference is approved.
     5.5 No Guaranty of Deferral. While the Company intends that the Deferral
Election(s) will result in the deferral of the imposition of a federal income
tax on the funds added to a Deferred Participant’s Deferral Account until such
time as they actually shall be paid to such Deferred Participant, nothing herein
shall be construed as a promise, guarantee or other representation by the
Company of such tax effect nor, without limitation, shall the Company be liable
for any taxes, penalties or other amounts incurred by any Eligible Deferral
Participant(s) or Deferred Participant(s) in the event it is determined by
applicable authorities that such deferral was not accomplished, and each
Participant who files an Election Form should consult his or her own tax
advisor(s) to determine the tax consequences in his or her specific case, and
their suitability for the filing of such Election Form.
     5.6 Statements. As soon as reasonably possible following each Plan Year,
and at such other times as determined by the Administrator under Rules of
General Application, the Administrator shall furnish each Deferred Participant
with a statement setting forth (i) the amount in his Deferral Account, (ii) the
Earnings added or deducted from his Deferral Account for such period, and
(iii) any deducted charges to, or distributions from, his Deferral Account
during such period.

11



--------------------------------------------------------------------------------



 



Article VI. Distributions to Deferred Participants
     6.1 Form of Deferred Payments. A Deferred Participant’s Deferred Payments
may be made or commenced at any time following the date on which they are first
added to his Deferral Account, and may be paid on the date(s) designated and
either in a Lump Sum or in up to fifteen (15) Installment Payments, in each
case, as a Deferred Participant shall select on the Deferral Election in effect
on the Final Election Date preceding the Deferred Payment Date of reference.
Subject to Section 5.1, only the last Deferral Election form on or before such
Final Election Date of reference shall be effective.
     6.2 Installment Payments. If a Deferred Participant elects a Deferred
Payment in the form of Installment Payments, each installment shall be equal to
either (i) a fixed amount each year (not in excess of the balance of his Account
at the time of the distribution), with the remaining balance of his Deferral
Account distributed as the final installment; (ii) the product of (w) the
balance of his Deferral Account on the payment date elected by the Participant
in which such payment is made, multiplied by (x) a fraction, the numerator of
which is one (1), and the denominator of which is the total number of
installments originally elected less the number of installments previously paid
plus, in the case of the last Installment Payment, the remaining amount in his
Deferral Account, or (iii) such other method as shall be (y) requested by the
Deferred Participant on the Election Form of reference, and (z) approved by the
Administrator in his sole discretion. Installment Payments shall be paid at such
time during the Plan Year as shall be determined by the Administrator.
     6.3 Change in Control. Notwithstanding any other provision to the contrary,
upon a Change in Control, all Deferred Benefits hereunder (including, without
limitation, Deferred Benefits otherwise payable on a later Deferred Payment
Date, including, again without limitation, any remaining Installment Payments),
shall be distributed to Deferred Participants in a Lump Sum as soon as
reasonably possible, but not more than thirty (30) days, after such Change in
Control. Notwithstanding the foregoing, at any time prior to the date of a
Change in Control, a Deferred Participant may elect to waive, with respect to
Pre-2005 Deferrals (but not Post-2004 Deferrals), the provisions of this
Section 6.3 with respect to a designated Change in Control and continue to
retain his Benefits under the Plan as if such Change in Control had not
occurred. In addition, notwithstanding anything herein to the contrary, with
respect to Post-2004 Deferrals, distributions under this Section 6.3 shall only
be made upon the occurrence of Change in Control that qualifies as either a
“change in the ownership” of the Company, a “change in effective control” of the
Company or a “change in the ownership of a substantial portion of the assets” of
the Company, in each case, as defined under the Act or Internal Revenue Service
guidance issued thereunder.
     6.4 Hardship Distribution. Upon the Administrator’s determination
(following petition by a Deferred Participant) that a Deferred Participant has
suffered a “severe financial hardship, “ the Administrator shall distribute to
such Deferred Participant that portion of such Deferred Participant’s Deferred
Benefit as requested by such Deferred Participant and approved by the
Administrator, but in no event shall the Administrator approve a distribution
which is greater than is necessary to relieve the financial hardship. A “severe
financial hardship” means an unforeseeable event resulting from a sudden and
unexplained illness or accident experienced by either a Deferred Participant or
his dependents, the loss of property due to casualty, or other

12



--------------------------------------------------------------------------------



 



similar extraordinary and unforeseeable circumstances arising as a result of
events beyond a Deferred Participant’s control, which such Deferred Participant
can not satisfy through available or attainable assets. Without limitation, the
definition of severe financial hardship does not include the need to send a
child to college or the desire to purchase a home. The amount of the
distribution will be limited to an amount necessary to satisfy the severe
financial hardship plus amounts necessary to pay taxes reasonably anticipated as
a result of the distribution, after taking into account the extent to which the
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation would not itself cause severe financial hardship). The
Administrator shall evaluate the facts and circumstances of each hardship
request. A Deferred Participant shall receive a single lump-sum cash payment of
the amount approved by the Administrator as soon as possible following the
Administrator’s approval.
     6.5 Accelerated Withdrawal. A Deferred Participant may request distribution
of a portion (not less than $1,000) of that portion of his Deferred Benefit that
relates to Pre-2005 Deferrals before its Deferred Payment Date. If such request
is approved by the Administrator, which approval may be granted or withheld at
the sole discretion of the Administrator, an amount equal to ten percent (10%)of
the amount withdrawn shall be deducted from such Deferred Participant’s Deferral
Account and irrevocably forfeited. The amount forfeited shall inure to the
benefit of the Company in the manner determined by the Administrator.
Notwithstanding anything herein to the contrary, this Section 6.5 shall not
apply to Post-2004 Deferrals.
Article VII. Administration
     7.1 Administration. The Plan shall be administered by the Company, who may
delegate that responsibility to any one or more persons or committees. If more
than one person is acting as Administrator, a majority of the members shall
constitute a quorum and the acts of a majority of the members present, or acts
approved in writing by a majority of the members without a meeting, shall be the
acts of the Administrator. The Administrator shall have the authority which is
expressly stated in this Plan as vested in the Administrator, and authority to
make rules to administer and interpret the Plan, to decide questions arising
under the Plan, and to take such other action as may be appropriate to carry out
the purposes of the Plan.
     7.2 Finality of Determination. The determination of the Administrator as to
any disputed questions arising under this Plan, including questions of
construction and interpretation shall be final, binding, and conclusive upon all
persons. Without limitation, the Board of Directors’ determinations as to which
persons are Category I Participants and Category II Participants, the specific
benefits which shall be restored to each such Participant, and the vehicle, if
any, to be used to fund such restorations of benefits shall be final, binding
and conclusive upon all persons.
     7.3 Expenses. The expenses of administering the Plan shall be borne by the
Company.
     7.4 Indemnification and Exculpation. The members of the Board of Directors,
the Administrator, and officers, directors, and employees of the Company shall
be indemnified and

13



--------------------------------------------------------------------------------



 



held harmless by the Company against and from any and all loss, cost, liability,
or expense that may be imposed upon or reasonably incurred by them in connection
with or resulting from any claim, action, suit, or proceeding to which they may
be a party or in which they may be involved by reason of any action taken or
failure to act under this Plan and against and from any and all amounts paid by
them in settlement (with the Company’s written approval) or paid by them in
satisfaction of a judgment in any such action, suit, or proceeding. The
foregoing provision shall not be applicable to any person if the loss, cost,
liability, or expense is due to such person’s gross negligence or willful
misconduct.
Article VIII. Merger, Amendment, and Termination
     8.1 Merger, Consolidation. In the event of a merger, consolidation, or
acquisition where the Company is not the surviving corporation, this Plan will
terminate unless the successor or acquiring corporation shall elect to continue
and carry on the Plan; provided, however, that if the transaction does not
qualify as either a “change in the ownership” of the Company, a “change in
effective control” of the Company or a “change in the ownership of a substantial
portion of the assets” of the Company, in each case, as defined under the Act or
Internal Revenue Service guidance issued thereunder, such Plan termination shall
not result in the acceleration of payment of any Post-2004 Deferral unless
otherwise permitted under the Act.
     8.2 Claims Procedure. The Administrator will make all determinations as to
the rights of any employee, Participant, Beneficiary or other person under the
terms of this Plan. Any employee, Participant, Beneficiary, or person claiming
under them, may make a claim for benefits under this Plan by filing written
notice with the Administrator setting forth the substance of the claim. If a
claim is wholly or partially denied, the claimant will have the opportunity to
appeal the denial upon filing with the Administrator a written request for
review within 60 days after receipt of notice of denial. Denial of a claim or a
decision on review will be made in writing the Administrator and delivered to
the claimant within 60 days after receipt of the claim or request for review,
unless special circumstances require an extension of time for processing the
claim or review, in which event the such person’s decision must be made as soon
as possible thereafter but not beyond an additional 60 days. If no action on an
initial claim is taken within 120 days, the claims will be deemed denied for
purposes of permitting the claimant to proceed to the review stage. The denial
of a claim or the decision on review will specify the reasons for the denial or
decision , the pertinent Plan provisions upon which the denial or decision is
based, a description of any additional material or information necessary to
perfect the claim and an explanation of, \why such information is necessary, if
applicable, and a description of the Plan’s review procedures and the time
limits applicable thereto, including a statement of the claimant’s rights under
Section 502(a) of ERISA following an adverse benefits determination on review.
The denial of a claim will also include a description of any additional material
or information necessary for the claimant to perfect the claim and an
explanation of the claim review procedure herein described. Within 60 days after
receiving a denial, the claimant or his authorized representative may appeal the
decision by requesting a review by writing the Administrator.
     On appeal, the claimant may submit in writing any comments or issues with
respect to the claim and/or any additional documents or information not
considered during the initial review and, upon request and free of charge, the
claimant will be provided access to and copies of all documents, records and
other information relevant to the claim. On appeal, the Administrator

14



--------------------------------------------------------------------------------



 



will not give deference to the initial adverse benefit determination. A decision
on appeal will normally be given within 60 days after the receipt of the appeal.
If special circumstances warrant an extension as determined by the Administrator
in its sole discretion, then the decision will be made no later than 120 days
after receipt of the appeal. If an extension is required, the claimant will be
provided a written notice of the extension that shall indicate the special
circumstances requiring the extension and the date by which the Administrator
expects to render its final decision. The Administrator’s decision on appeal
shall be final and binding on all parties. If a claimant’s appeal is denied in
whole or in part, the notice of the decision on appeal shall include the
specific reasons for the denial and reference to the relevant Plan provisions on
which the denial was based, a statement that, upon request and free of charge,
the claimant may review and copy all documents, records and other information
relevant to the claim for benefits and the claimant’s rights under Section
502(a) of ERISA.
     The Administrator will serve as an agent for service of legal process with
respect to the Plan unless the Company, through written resolution, appoints
another agent.
     8.3 Securities Laws. The Plan intends to comply with and be exempt under
the Securities Act of 1933, as amended. The Deferred Participants under the Plan
are final purchasers and not underwriters or conduits to other beneficial owners
or subsequent purchasers.
     8.4 Amendment and Termination. The Company, through its Board of Directors,
may in its discretion amend the Plan from time-to-time. Specifically,
termination of the Plan shall require the approval of the Board of Directors of
the Company. Notwithstanding anything herein to the contrary, the Company hereby
delegates to its executive officers the authority to make any amendment (i) that
does not increase the benefit costs of the Plan to the Company by more than 1%
of the Plan’s prior calendar year financial statement expense or (ii) that is
necessary or desirable in order to have it conform to the provisions and
requirements of the Code, AJCA or any other applicable law.
     In the event of an amendment or termination of the Plan pursuant to this
Section or Section 8.1, the Benefits accrued hereunder, prior to the later of
the date of adoption, or the effective date, of the amendment shall continue to
be an obligation of the Company, and shall be paid not later than the date(s)
provided hereunder immediately prior to the later of the date of adoption, or
the effective date, of the amendment; and provided further, without limitation,
that, with respect to Pre-2005 Deferrals and with respect to Post-2004 Deferrals
to the extent permitted by the Act without the imposition of any additional
taxes or penalties under the Act, such amounts may be paid earlier, with
actuarial reductions based on the actuarial assumptions in the Qualified Plan,
in the sole discretion of the Administrator.

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this instrument to be executed
by its duly authorized officers on this                      day of
                                        , 2006.

                          ARKANSAS BEST CORPORATION    
 
               
 
      By:        
 
         
 
   
ATTEST:
      Printed Name:        
 
         
 
   
 
      Title:  
 
   
 
         
 
   

16